 



EXHIBIT 10.5
SUBSCRIPTION AGREEMENT
Silicon Mountain Holdings, Inc.
4755 Walnut Street
Boulder, CO 80301
Gentlemen and Ladies:
     The undersigned is investing in Silicon Mountain Holdings, Inc. (the
“Company”) on the terms and conditions described in this Subscription Agreement
(this “Subscription Agreement”). Pursuant to the terms described in this
Subscription Agreement, at the offering price of $1.00 per share of the
Company’s common stock, par value $.001 per share (the “Common Stock”), each
investor is to receive one share of Common Stock (a “Share”) and a warrant to
purchase one share of the Common Stock (a “Warrant”). The exercise price of the
Warrant is $.01 per share of Common Stock, and the Warrant expires four years
from the date hereof.

1.   Subscription       Subject to and in accordance with the terms and
conditions of this Subscription Agreement, the undersigned has agreed to
purchase ___Shares together with the same number of Warrants. On March 14, 2008,
the undersigned delivered to the Company the full purchase price of $___(the
“Purchase Price”) for the subscription of the Shares and Warrants in the form of
a check or wire transfer to the Company. It is understood by the undersigned
that the Company reserves the right in its sole discretion to reject all or any
part of any subscription.

2.   Representations and Warranties of the Undersigned       The undersigned
hereby represents and warrants to, and agrees with, the Company as follows:

  (i)   the undersigned can bear the economic risk of losing the undersigned’s
entire         Investment in the Shares and Warrants;     (ii)   the undersigned
is acquiring the Shares and Warrants for its own account and not with a view to,
or for resale in connection with, a distribution of the Shares, Warrants or
Common Stock underlying the Warrants in violation of the Securities Act of 1933,
as amended (the “1933 Act”);     (iii)   the undersigned’s overall commitments
to investments that are not readily marketable is not disproportionate to the
undersigned’s net worth and the undersigned’s investment in the Shares and
Warrants will not cause such overall commitments to become excessive;     (iv)  
the undersigned’s financial condition is such that the undersigned is under no
present or contemplated future need to dispose of any portion of the Shares or
Warrants to satisfy any existing or contemplated undertaking, need or
indebtedness;     (v)   the undersigned has adequate means of providing for the
undersigned’s current needs and personal contingencies and has no need for
liquidity in the undersigned’s investment in the Shares; and

 



--------------------------------------------------------------------------------



 



  (vi)   the undersigned has sufficient knowledge and experience in business and
financial matters to evaluate, and has evaluated, the merits and risks of this
investment.

     (b) The address set forth below on the signature page of this Subscription
Agreement is the undersigned’s true and correct principal office, and the
undersigned has no present intention of relocating its principal office to any
other state or jurisdiction.
     (c) The undersigned is an “accredited investor” as that term is defined in
Rule 501 of Regulation D, as promulgated under the 1933 Act because the
undersigned meets one of the following criteria (if the undersigned is not an
“accredited investor”, place an “X” in the following blank: ___):

  (i)   An individual with a net worth, individually or jointly with the
undersigned’s spouse, of $1,000,000; or     (ii)   An individual with income in
excess of $200,000 in each of the two most recent years, or joint income with
the undersigned’s spouse in excess of $300,000 in each of those years, and the
undersigned has a reasonable expectation of reaching the same income level in
the current year; or     (iii)   An individual who is an officer or director of
the Company; or     (iv)   A corporation, Massachusetts or similar business
trust, or partnership, not formed for the specific purpose of acquiring the
securities offered, with total assets in excess of $5,000,000; or     (v)   A
trust with total assets in excess of $5,000,000 not formed for the specific
purpose of acquiring the securities offered, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D, as
promulgated under the 1933 Act; or     (vi)   An entity in which all of the
equity owners are accredited investors; or     (vii)   A bank as defined in
section 3(a)(2) of the Act, or a savings and loan association or other
institution as defined in section 3(a)(5)(A) of the Act whether acting in its
individual or fiduciary capacity; a broker or dealer registered pursuant to
section 15 of the Securities Exchange Act of 1934; an insurance company as
defined in section 2(a)(13) of the Act; an investment company registered under
the Investment Company Act of 1940 or a business development company as defined
in section 2(a)(48) of that Act; a Small Business Investment Company licensed by
the U.S. Small Business Administration under section 301(c) or (d) of the Small
Business Investment Act of 1958; a plan established and maintained by a state,
its political subdivisions, or an agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; an employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 if the investment decision
is made by a plan fiduciary, as defined in section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors; or

- 2 -



--------------------------------------------------------------------------------



 



  (viii)   A private business development company as defined in section
202(a)(22) of the Investment Advisers Act of 1940.

     (d) The undersigned confirms that all documents, records and books
pertaining to an investment in the Shares and Warrants that have been requested
by the undersigned have been made available or delivered to the undersigned.
Without limiting the foregoing, the undersigned has had the opportunity to
discuss the acquisition of the Shares and Warrants with the Company. The
undersigned has obtained or been given access to all information concerning the
Company that the undersigned has requested. As a result of its review of the
Company, including the review of the materials provided to the undersigned, the
undersigned understands, among other things, the following: (a) the Company has
limited financial resources; (b) the Company has not concurrently, and may not
in the future, receive additional investment funds; and (c) the Company is
involved in an extremely competitive industry and has no assurance of success.
The undersigned further represents that the undersigned is cognizant of the
operations, financial condition and capitalization of the Company, is cognizant
of the intended use of proceeds from this financing, and has available full
information concerning the Company’s affairs to evaluate the merits and risks of
an investment in the Shares and Warrants.
     (e) The undersigned has had the opportunity to ask questions of, and
receive answers from, the Company concerning the terms of an investment in the
Shares and Warrants and to receive additional information necessary to verify
the accuracy of the information delivered to the undersigned.
     (f) The undersigned understands that the issuance of the Shares, the
Warrants and the Common Stock underlying the Warrants have not been registered
under the 1933 Act or any state securities laws in reliance on an exemption for
private offerings and no U.S. federal or state agency has made any finding or
determination as to the fairness of this investment or any recommendation or
endorsement of the offering of the Shares, the Warrants or the Common Stock
underlying the Warrants.
     (g) The undersigned acknowledges that, in making the decision to purchase
the Shares and Warrants, it has relied solely upon independent investigations
made by it.
     (h) The undersigned has the full right, power and authority to enter into
this Subscription Agreement and to carry out and consummate the transactions
herein. This Subscription Agreement constitutes the legal, valid and binding
obligation of the undersigned.
     (i) The undersigned represents that an investment in the Shares and
Warrants is a suitable investment for the undersigned.
     (j) The undersigned acknowledges and is aware that the following legend
will be imprinted on the certificate(s) representing the Shares, the Warrants
and the Common Stock underlying the Warrants:

- 3 -



--------------------------------------------------------------------------------



 



“THE SECURITIES REPRESENTED BY THIS DOCUMENT HAVE NOT BEEN REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “1933 ACT”), AND ARE ‘RESTRICTED SECURITIES’ AS THAT TERM
IS DEFINED IN RULE 144 UNDER THE 1933 ACT. THE SECURITIES MAY NOT BE OFFERED FOR
SALE, SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE 1933 ACT, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE
SATISFACTION OF THE COMPANY THROUGH REASONABLE MEANS AS DETERMINED BY THE
COMPANY, INCLUDING AN OPINION OF SELLER’S COUNSEL REASONABLY ACCEPTABLE TO THE
COMPANY.”
     (k) The undersigned acknowledges and is aware of the following, in addition
to other information included in the information provided to the undersigned:

  (i)   The Shares and Warrants constitute a speculative investment and involve
a high degree of risk of loss by the undersigned of the undersigned’s total
investment.     (ii)   There are substantial restrictions on the transferability
of the Shares, the Warrants and the Common Stock underlying the Warrants..

     (l) The undersigned understands and agrees that the Company is relying upon
the accuracy, completeness, and truth of the undersigned’s representations,
warranties, agreements, and certifications contained in this Subscription
Agreement, in determining the undersigned’s suitability as an investor in the
Company and in establishing compliance with federal and state securities laws.
The undersigned understands that any incomplete, inaccurate, or untruthful
response, or the breach of the undersigned’s representations, warranties,
agreements, or certifications may result in the undersigned or the Company, or
both, being in violation of federal or state securities laws, and any person,
including the Company, who suffers damage as a result may have a claim against
the undersigned for damages. The undersigned also acknowledges that the
undersigned is indemnifying the Company and others for any such losses in
accordance with Section 3 of this Subscription Agreement.
     The foregoing representations and warranties are true and accurate in all
material respects as of the date hereof and shall survive the delivery of the
subscription amount and the completed Subscription Agreement.

3.   Indemnification

     Both the Company and the undersigned acknowledge and understand the meaning
and legal consequences of the representations, warranties, agreements, and
certifications contained above, and the Company and the undersigned hereby agree
to indemnify and hold harmless the other party (including, without limitation,
its respective managers, officers, directors, representatives and agents) from
and against any and all loss, damage, or liability due to or arising out of a
breach of any representation, warranty, agreement, or certification, or the
inaccuracy of any statement, of the Company or the undersigned, as the case may
be, contained in this Subscription Agreement or any other document submitted by
the Company or the undersigned in connection with the undersigned’s subscription
for the Shares and Warrants. The foregoing notwithstanding, nothing in this
Subscription Agreement, including the representations, warranties, agreements
and certifications contained above, shall be deemed to constitute a waiver of
any rights that the undersigned may have under the 1933 Act and other federal
and state securities laws.

- 4 -



--------------------------------------------------------------------------------



 



4.   Miscellaneous

     (a) This Subscription Agreement may be executed in one or more counterparts
all of which taken together shall constitute a single instrument.
     (b) This Subscription Agreement shall be governed and construed as binding
upon the parties hereto, and their respective successors, and no other person
shall have any right or obligation hereunder. This subscription shall be
irrevocable, and may not be assigned by the undersigned. Subject to the
foregoing, this Subscription Agreement shall be binding upon and inure to the
benefit of the heirs, executors, administrators, legal representatives,
successors and assigns of the undersigned.
     (c) This Subscription Agreement constitutes the entire agreement between
the undersigned and the Company with respect to the subject matter of the
Subscription Agreement and supersedes all prior and contemporaneous agreements
between the undersigned and the Company with respect to the subject matter of
the Subscription Agreement.
     (d) This Subscription Agreement will be construed and enforced in
accordance with and governed by the laws of the State of Colorado, except for
matters arising under the 1933 Act, without reference to principles of conflicts
of law.
     With such full understandings and acknowledgements, the undersigned does
hereby affirm the undersigned’s subscription to the purchase of the Shares and
Warrants being offered by the Company as described herein and in the Memorandum.
The undersigned does further acknowledge the undersigned’s understandings of all
the terms and provisions of this Subscription Agreement and, upon acceptance of
this Subscription Agreement by the Company, agrees to be bound by all the terms
and conditions of this Subscription Agreement.
[Signature page follows]

- 5 -



--------------------------------------------------------------------------------



 



SIGNATURE PAGE FOR INDIVIDUALS
Please complete the following:

         
Date:
       
 
       
 
              Exact Name in Which Title is to be Held    
 
              Signature   Signature of Co-Owner
 
              Print Name   Print Name of Co-Owner
 
              Social Security Number or Tax Identification No.   Social Security
Number or Tax Identification No.
 
          Address    
 
          City, State, Postal or Zip Code, Country    

                 
STATE OF
        )      
 
 
 
           
 
        )     ss.
COUNTY OF
        )      
 
 
 
           

     On this                      day of
                                        , 2008, before me pe rsonally appeared
                                                            , who being duly
sworn by me, acknowledged that (s)he executed the foregoing instrument for the
uses and purposes therein stated.
     My commission expires:
                                                            

         
 
Notary Public
 
 
Address    

     * If the Securities are to be held in joint tenancy or as tenants in
common, both persons must sign above and please indicate the manner in which the
Securities are to be held:

                           Tenants in Common                        Joint
Tenants

     This subscription is accepted by Silicon Mountain Holdings, Inc. on this
                     day of                                         , 2008.

                  SILICON MOUNTAIN HOLDINGS, INC.    
 
           
 
  By:        
 
     
 
   
 
           
 
  Name:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   

- 6 -



--------------------------------------------------------------------------------



 



SIGNATURE PAGE FOR ENTITIES

             
Date:
           
 
 
 
       
 
                      Printed Name of Entity        
 
           
By:
           
 
 
 
Signature        
 
                      Printed Name and Title    
 
                  Address        
 
                  City, State, Postal or Zip Code, Country    

 
                                                                      
          
Tax Identification Number

                 
STATE OF
        )      
 
 
 
           
 
        )     ss.
COUNTY OF
        )      
 
 
 
           

     On this                      day of
                                        , 2008, before me personal ly appeared
                                                            , who being duly
sworn by me, acknowledged that (s)he executed the foregoing instrument in the
name of said entity, that (s)he had the authority to execute the same, and that
(s)he executed the same as the act and deed of said entity for the uses and
purposes therein stated.
     My commission expires:                                        

         
 
Notary Public
 
 
Address    

     This subscription is accepted by Silicon Mountain Holdings, Inc. on this
                     day of                                         , 2008.

                      SILICON MOUNTAIN HOLDINGS, INC.    
 
               
 
  By:                          
 
      Name:        
 
         
 
   
 
      Title:        
 
         
 
   

- 7 -